Citation Nr: 1427596	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-33 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in December 2013, and a transcript of the hearing is associated with his claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for right knee and cervical and lumbar spine disabilities.  

In a March 2009 VA Application for Compensation, the Veteran indicated that cervical and lumbar spine conditions began in "January 1968" and that the Houston, Texas, VA Medical Center had treated him.  During his testimony before the undersigned in December 2013, he indicated that he was a paratrooper in service and injured his neck in a parachuting incident, and that it had caused cervical spine disability, which in turn caused lumbar spine disability.  He also indicated that he landed on his right side in the parachuting incident, and that it affected his back and his knee.  He stated that about 10 years post-service, he received treatment from a doctor named J. W. Pejanski, in Galveston, Texas for neck trouble.  He had been working as a longshoreman when a sack tipped the edge of his helmet and jerked his neck a little.  Dr. Pejanski took X-rays and told him that he had an "old injury" and some cracked bones in his neck.  

In March 2009, the Veteran mentioned having received VA treatment, and the September 2011 statement of the case indicates that April 2009 through September 2010 Houston VA Medical Center electronic records, showing right knee degenerative changes, were reviewed.  These records have not been incorporated into the claims record.  

The RO should assist the Veteran by attempting to obtain the above-mentioned records as part of VA's duty to assist.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  38 C.F.R. § 3.159 (2013).  Any other relevant medical records of treatment which the Veteran has received which are not already of record should also be obtained, including all medical records of treatment which he has received from the Houston, Texas VA Medical Center since service discharge.  

Additionally, the Veteran's service personnel records should be obtained, as they may contain information about paratrooper jumps which he has reported participating in during service.  The Veteran should be requested to furnish any proof of in-service parachute jumps which he may have performed.  His DD Form 214 which is of record indicates that his specialty title was as a cook in service and makes no mention of parachute jumps or associated training.  

If any additional development is necessary, the RO should perform it and then readjudicate the claims, including in light of the private medical records which were received at the RO in March 2013 and which have not been considered by the RO. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.  

2.  Ask the Veteran to furnish any evidence in his possession which indicates that he performed parachute jumps in service. 

3.  Obtain the names and addresses of all medical care providers who treated the Veteran for right knee and cervical and lumbar spine problems since service.  After securing the necessary release, obtain these records. discharge, including all medical records of treatment received from Dr. J.W. Pejanski, in Galveston, Texas, starting in about 1980; and all VA medical records of treatment which the Veteran has received from the Houston, Texas VA Medical Center since service discharge.  

4.  After the above development is completed, determine whether any additional development is necessary, and perform it if it is.  

5.  Thereafter, readjudicate the Veteran's pending claims in light of the expanded record and the records received by the RO in March 2013.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



